Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 04/13/2017 based on 62/485066 is acknowledged.

Claims 1, 4, 7, 9-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salek (20130213753).  Salek teaches a luggage piece 12 that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers (42/40) having a variable rolling direction, the luggage piece comprising a housing defining an interior compartment that stores items to be transported within the luggage piece, a retractable handle (30) that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, a plurality of adjustable rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of adjustable rollers (42/40)  being pivotal to establish a variable rolling direction, a coupling system comprising a plurality of tethers (26) that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the adjustable rollers; 

1.  A luggage piece that can be coupled to a second luggage piece to be  transported with the second luggage piece as a joined unit, the second luggage  piece comprising a plurality of adjustable rollers having a variable rolling  direction, the luggage piece comprising: a housing defining an interior  compartment that stores items to be transported within the luggage piece; 
a retractable handle that is adjustable between a recessed position where a  handgrip provided to the handle is disposed proximate to the housing and a  deployed position where the handgrip is extended distally away from the  housing;
a plurality of rollers coupled to the housing on which the luggage  piece is to be rolled, the plurality of rollers comprising at least two in-line  rollers having a generally fixed rolling direction;  and a coupling system  comprising 
a plurality of tethers that cooperate with one or more receivers  provided to the second luggage piece to couple the second luggage piece to the  luggage piece at a position that allows the joined unit to roll on the in-line  rollers and the adjustable rollers, wherein the adjustable rollers provided to  the second luggage piece afford the joined unit a steering capability. 

Para 24..The compatible, mating portion of the hook-and-loop fastening system can  be supported adjacent to a distal end 28 (FIG. 1) of the tether 26 that extends  away from the housing 20.  According to alternate embodiments, the connection region 24 can include a portion of a buckle, snap, or any other releasable  mechanical fastener that can be engaged by a portion of the tether 26 to  establish a friction-fit connection that couples the distal end. 
[0025] According to alternate embodiments, a system comprising a magnetic and a  magnetically-attractive material can be provided as the connection region 24  and the compatible, mating portion provided adjacent to the distal end 28 of  the tether 26.  

As shown in FIG. 1, four tethers 26 are used to couple the luggage  pieces 12, 14 together: one tether 26 on each lateral side 36 of the housing  20, and two tethers 26 extending between a top surface 58 of each of the  luggage pieces 12, 14.  Of course any number of tethers 26 suitable to couple  the luggage pieces 12, 14 together and maintain their close relative  positioning while being rolled and steered as the joined unit 22 can be  utilized without departing from the scope of the present invention.  (with emphasis)

	With respect to the limitation “an alignment structure provided to a surface of the housing that is to be arranged opposite a housing surface of the second luggage piece, wherein the alignment structure cooperates with a compatible alignment structure provided to the housing surface of the second luggage piece to interfere with lateral displacement of the luggage piece relative to the second luggage piece.”, note that the claimed a coupling system comprising a plurality of tethers requires only two tethers 12.  Since there are at least four portions 12, the 
Regarding claims 4 and 12, note that there are two portion 12 that are arraged at different vertical elevation (1 top + 1side).
Para. 22..Instead, each  luggage piece 12, 14, 16 can independently be selected as a carry-on bag 18, a  suitcase having dimensions greater than those allowable for carry-on bags 18,  or a combination thereof.  (with emphasis)

0023] As shown in FIG. 2, the carry-on bag 18 includes a housing 20 defining  an interior compartment for storing items to be transported within the carry-on  bag 18.  The housing 20 can include a substantially rigid shell formed from sides arranged in a generally-cubicle formation, although each side does not  necessarily have the same identical dimension.
..
Further, each carry-on bag 18 included as one of the luggage pieces 12, 14, 16 can have approximately the  same dimensions and/or internal storage volume, or different dimensions that  are less than the maximum allowable dimensions of a carry-on bag 18. (with emphasis)

Para. 24 …According to alternate embodiments, the connection  region 24 can include a portion of a buckle, snap, or any other releasable  mechanical fastener that can be engaged by a portion of the tether 26 to  establish a friction-fit connection that couples the distal end. (with emphasis)

Regarding claims 9 and 17, note the luggage pieces of different sizes.
	Regarding claim 10, with respect to the limitation “a male alignment structure that protrudes from a surface of the housing” and “a female alignment structure provided to a surface of the rigid housing of the second luggage piece”,note that there are fasteners in para. 24 including male/female portions, e.g. buckle, snap.  And a magnetic snap also comprises male/female portions.
	Regarding claim 17, note the male/female being hook and loop fasteners.

Claims 1-6, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osler (20120228074).  Osler teaches a luggage piece 12 that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers (129/131) having a variable rolling direction, the luggage piece comprising a housing defining an interior compartment that stores items to be transported within the luggage piece, a retractable handle (121) that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, a plurality of adjustable rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of adjustable rollers (129/133)  being pivotal to establish a variable rolling direction, a coupling system comprising a plurality of tethers (141) that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the adjustable rollers; 
[0030] FIG. 1 additionally illustrates that the first stackable luggage 101 and the second stackable luggage 103 may include releasable strap 141 which may be spring loaded in order to provide a tension so that the releasable strap 141 can return to an original position when the releasable strap 141 is released from the holding apparatus 143 such as a hook which may be positioned on the opposing side of the first stackable luggage 101 and the second stackable luggage 103. (with emphasis)
	
 	Regarding claim 2, note that the device Osler can be place on 119 and/or transported using only wheels 131.   Also, note the various front/proximate surface are relative and does not impart any structure over the device of Osler.
	Regarding claim 6, note the magnets in fig. 8.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osler in view of Jacob (9888755).  Jacob teaches that it is known in the art to provide hook and loop as a equivalent to magnet for attachment of two luggages.  It would have been obvious to one of ordinary skill in the art to provide hook and loop in place of magnet would have been obvious to provide an alternative fastener. 
Additionally, or alternatively, magnets or hook and loop  fasteners (e.g., Velcro) may be placed on the rear portions 105 and 905 to  assist in coupling luggage 100 and luggage 900 together.  (with emphasis)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Osler in view of Salek (20130213753).  Osler meets all claimed limitations except for the the housing of the first luggage piece is a different size than the housing of the second luggage piece.  Salek teaches that it is known in the art to provide first luggage piece is a different size than the housing of the second luggage piece, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide first luggage piece is a different size than the housing of the second luggage piece to provide the desired size luggage for holding the desired amount of contents.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osler in view of Sadow (6302250). Osler meets all claimed limitations except for the leash.  Sadow teaches that it is known in the art to provide a leash at 44. it would have been obvious to one of ordinary skill in the art to provide a leash as taught by Sadow to provide an alternative means for moving the luggage.  With respect to the comprising a leash that is to cooperate with a receiver arranged adjacent to a lower region.  It would have been obvious to one of ordinary skill in the art to provide the attachment of the leash 44 at a lower region of the luggage to provide an the desired placement of the pulling strap. 

Claims 1-5, 9-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (10076166).  Kim teaches a luggage piece 12 that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers 20/22 having a variable rolling direction, the luggage piece comprising a housing defining an interior compartment that stores items to be transported within the luggage piece, a retractable handle (24) that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, a plurality of adjustable rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of adjustable rollers (20/22)  being pivotal to establish a variable rolling direction, a coupling system comprising a plurality of tethers (62/64) that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the adjustable rollers; 
(62)    In this or any of the previously described embodiments of the luggage  system, it may be desirable to provide additional attachment members to ensure  a more secure attachment between the first and second luggage pieces.  To  achieve this, one or more additional attachment members may be provided.  As  shown in FIG. 8A, a belt 62 is attached to the top of the first piece of  luggage 12 at its first end and is attached to the top of the second piece of  luggage 14 at its second end.  Additionally, a second belt 64 may be provided  to attach the first and second luggage pieces closer to their bottom ends.  The  belts 62, 64 are preferrably removably attached to the first and second luggage  pieces such that they may be removed when not needed.  Any other type of  additional attachment member may be used and may be positioned at a different  location on the luggage pieces.  The additional attachment members 62, 64 are  flexible enough to allow the first and second luggage pieces to move up and  down with respect to each other when transported on an escalator, as described  above. (with emphasis)

.  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rankin et al. (20130175129).  Rankin teaches that it is known in the art to provide a leash at a lower region of a luggage.  It would have been obvious to one of ordinary skill in the art to provide a leash at a lower region of a luggage as taught by Rankin to provide added security.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733